DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/18/2018, 04/18/2019 and 03/19/2020 have been considered by the examiner.
Election /Restrictions
Claims 7-13 and 17-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/02/2020.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the 
Claims 1, 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Irimiya (JP 2004-210043 A – of record) or, in the alternative in view of Ohara (US 2008/0099115 A1).
Figures: The examiner provides illustrations from the prior art with additional annotations as needed to facilitate discussion of the claim elements.
Regarding claim 1, Irimiya substantially discloses the claimed tire to include the tire 10 having a tread pattern 12. The tread pattern including the use of a sipe 24 that is disposed on the ground contacting surface of a land portion – (corresponds to a sipe being formed on a wheel tread of a tread portion), see figure 9 below. 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

The sipe 24 being configured such that it includes the structure of sipe portions 24A – (corresponds to the claimed first/second sipe) both of which 
While Irimiya discloses the first/second sipe portions 24A have a length L1 of 10% – 35% of the land portion width and a depth of 60% - 80% of the depth of the main groove; it does not explicitly disclose the sipe has a period defined by a length of the projection portion in the predetermined direction is 0.8 times to 2.0 times as large as a sipe depth defined by a length of the sipe between the ground contacting surface of the tread portion and a bottom of the sipe. 
However, it is well-known in the art and conventional to extend the effectiveness of the edge effects provided by the sipe by increasing the length of the sipe. And as Irimiya substantially discloses the claimed trapezoidal sipe shape is advantageous for maintaining block rigidity, while improving wet braking performance and suppressing the occurrence of uneven wear to include having the sipe depth be within 60% to 80% of the main groove depth to maintain a balance between the wet performances and block rigidity tire properties. And as the applicant recites the claimed 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the sipe as claimed, since such a modification would involve only a mere change in size of the sipe. Scaling up or down of an element which merely requires a change in size is generally considered as being within the ordinary skill in the art, and one would have been motivated to scale the size of sipe in the claimed manner in order to increase the aforementioned edge effects of the sipe.  
In the alternative: While Irimiya discloses the first/second sipe portion 24A have a length L1 of 10% – 35% of the land portion width Wr and a depth of 60% - 80% of the depth of the main groove of a tire sized at 275/75R22.5, it does not disclose a specific width of the land portion nor a 
Ohara discloses a tire having the size 275/75R22.5, where the tread pattern is configured to have a sipe depth of 8 mm, a main groove depth of 12 mm and center land portion width of 26 mm, see [0055]-[0056]. Thus, it can be seen that forming Irimiya’s sipe portions 24A to have a similar size of 8 mm. And forming the center rib width to be 26 mm, where the period of both sipe portions 24A would be from 20% - 70% of 26 mm ≈ 5.2 mm – 18.2 mm. Therefore, for a period of 50% which is 13.0 mm and a sipe depth of 8 mm, it is readily seen that the period 13.0 mm is at least 1.6 times as large as the sipe depth, which meets the claimed range of 0.8 to 2.0 times as large. 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the sipe 24 of Irimiya to have the claimed ratio as reasonably suggested by the tread pattern of Ohara discloses such a tread pattern is suitable for preventing uneven wear of the tread.
Regarding claims 2-6, While modified Irimiya discloses in a tread surface view of the tread portion, the angle between the sipe portions 24E and 24D is greater than 90° and less than 180° - (corresponds to the claimed range of 90° - 150°) and in a tread surface view of the tread portion the sipe 24 protrudes in one direction – (corresponds to the claimed 
However, as modified Irimiya substantially discloses the claimed shape of the sipe. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the sipe as claimed, since such a modification would involve only a mere change in size of the sipe. Scaling up or down of an element which merely requires a change in size is generally considered as being within the ordinary skill in the art, and one would have been motivated to scale the size of sipe in the claimed manner in order to increase the edge effects of the sipe shape. It being noted Irimiya attributes the sipe shape\depth to achieving wear resistance, wet performance and suppression of uneven wear.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CEDRICK S WILLIAMS whose telephone number is (571)272-9776.  The examiner can normally be reached on Monday - Thursday 8:00am-5:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Whatley can be reached on 5712705545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CEDRICK S WILLIAMS/Examiner, Art Unit 1749